 



Exhibit 10(d)
GENERAL MOTORS 2002 LONG-TERM INCENTIVE PLAN
As Amended December 4, 2006
     1. The purpose of the General Motors 2002 Long-Term Incentive Plan (this
“Plan”) is to provide employees in positions of senior leadership with incentive
compensation related to accomplishment of key Corporate long-term strategic
objectives which enhance stockholder value.
     2(a). The Executive Compensation Committee of the General Motors Board of
Directors (the “Committee”), as from time to time constituted pursuant to the
by-laws of General Motors Corporation (the “Corporation”), may prior to June 1,
2007, authorize the granting of target awards to certain employees of the
Corporation. The Committee, in its sole discretion, shall determine the
performance levels at which different percentages of such awards shall be
earned, the collective amount for all awards to be granted at any one time, and
the individual amounts with respect to employees who are officers of the
Corporation. The Committee may delegate to the Chief Executive Officer
responsibility for determining, within the limits established by the Committee,
individual award grants for employees who are not executive officers of the
Corporation.
     2(b). Prior to the grant of any target award, the Committee shall establish
for each such award (i) performance levels related to the enterprise (as defined
below) at which 100% of the award shall be earned and a range (which need not be
the same for all awards) within which greater and lesser percentages shall be
earned and (ii) a performance period which shall be determined at the time of
grant. The term “enterprise” shall mean the Corporation and/or any unit or
portion thereof, and any entities in which the Corporation has, directly or
indirectly, a substantial ownership interest.
     2(c). With respect to the performance levels to be established pursuant to
paragraph 2(b), the specific measures for each grant shall be established by the
Committee at the time of such grant. In creating these measures, the Committee
may establish the specific goals based upon or relating to one or more of the
following business criteria: asset turnover, cash flow, contribution margin,
cost objectives, cost reduction, earnings per share, economic value added,
increase in customer base, inventory turnover, market price appreciation of the
Corporation’s common stock, market share, net income, net income margin,
operating profit margin, pre-tax income, productivity, profit margin, quality,
return on assets, return on net assets, return on capital, return on equity,
revenue, revenue growth, and/or total shareholder return. The business criteria
may be expressed in absolute terms or relative to the performance of other
companies or to an index.
     2(d). If any event occurs during a performance period that requires changes
to preserve the incentive features of this Plan, the Committee may make
adjustments.
     2(e). Except as otherwise provided in paragraph 3, the percentage of each
target award to be distributed to an employee shall be determined by the
Committee (i) on the basis of the performance levels established for such award
and the performance of the applicable enterprise during the performance period
and (ii) in the discretion of the Committee, on the basis of individual
performance during such period. Following determination of the final payout
percentage, the Committee may, upon the recommendation of the Chief Executive
Officer, make adjustments to awards for officers of the Corporation to reflect
individual performance during such period, which for covered officers shall only
involve negative discretion. A covered officer is any individual whose
compensation in the year of expected payment of an award, or in the year in
which the Corporation

1



--------------------------------------------------------------------------------



 



will claim a tax deduction in respect of such individual’s award thereunder,
will be subject to the provisions of Section 162(m) of the Internal Revenue Code
of 1986, as amended from time to time, as determined by the Committee.
Adjustments to awards to reflect individual performance for employees who are
not executive officers of the Corporation shall be made upon the recommendation
of the Chief Executive Officer. Any target award, as determined and adjusted
pursuant to this paragraph and paragraph 3, is herein referred to as a “final
award” and, for covered officers, shall be certified by the Committee prior to
payment. The amount related to any final award for each performance period grant
paid to any employee shall not exceed $10 million. No distribution of any final
award (or portion thereof) shall be made if the minimum performance level
applicable to the related target award is not achieved during the applicable
performance period, except as otherwise provided in paragraph 3(d), or, unless
otherwise determined by the Committee, if the employment of the employee to whom
the related target award was granted shall terminate for any reason whatsoever
(including death) within 12 months after the date the target award was granted.
     2(f). All final awards which have vested in accordance with the provisions
of paragraphs 3 and 4 shall be paid promptly following the determination of such
final award or such vesting, if applicable, but not later than two and one-half
months after the end of the calendar year in which vesting occurs. Final awards
shall be paid in cash, in General Motors stock, or partly in cash and partly in
General Motors stock, as the Committee shall determine. General Motors stock
(hereinafter referred to as “stock”) shall include all present and future
classes of capital stock of General Motors Corporation. Shares deliverable in
payment of such final awards shall be made available from shares reacquired by
the Corporation, including shares purchased in the open market. If shares are
purchased in the open market for delivery in payment of such final awards, they
shall be held in a treasury account specifically for awards under this Plan. If
the Corporation shall have any unpaid claim against the employee arising out of
or in connection with such employee’s employment with the Corporation, such
claim may be offset against awards under this Plan. Such claim may include, but
is not limited to, unpaid taxes, the obligation to pay gains pursuant to
paragraph 5(e) of the General Motors 2002 Stock Incentive Plan, or Corporate
business credit card charges.
     2(g). Subject to such additional limitations or restrictions as the
Committee may impose, the term “employees” shall mean persons who, at any time
during the period to which an award relates, (i) are employed by the Corporation
or any subsidiary (as such term is defined below), including employees who are
also directors of the Corporation or any such subsidiary, or (ii) accept (or
previously have accepted) employment, at the request of the Corporation, with
any entity not described in (i) above but in which the Corporation has, directly
or indirectly, a substantial ownership interest. For purposes of this Plan, the
term “subsidiary” means (A) a corporation of which capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
is owned, directly or indirectly, by the Corporation or (B) any unincorporated
entity in respect of which the Corporation can exercise, directly or indirectly,
comparable control. The Committee shall, among other things, determine when and
to what extent individuals otherwise eligible for consideration shall become or
cease to be, as the case may be, employees for purposes of this Plan and to
determine when and under what circumstances any individual shall be considered
to have terminated employment for purposes of this Plan. To the extent
determined by the Committee, the term employees shall be deemed to include
former employees and any beneficiaries thereof. For purposes of this Plan, a
“participant” shall mean an employee who receives an award hereunder.
     3(a). Payment of any final award (or portion thereof) to an individual
employee shall be subject to the satisfaction of the following conditions
precedent that such employee: (i) continue to

2



--------------------------------------------------------------------------------



 



render services as an employee (unless this condition is waived by the
Committee), (ii) refrain from engaging in any activity which, in the opinion of
the Committee, is competitive with any activity of the Corporation or any
subsidiary (except that employment at the request of the Corporation with an
entity in which the Corporation has, directly or indirectly, a substantial
ownership interest, or other employment specifically approved by the Committee,
shall not be considered to be an activity which is competitive with any activity
of the Corporation or any subsidiary) and from otherwise acting, either prior to
or after termination of employment, in any manner inimical or in any way
contrary to the best interests of the Corporation, and (iii) furnish to the
Corporation such information with respect to the satisfaction of the foregoing
conditions precedent as the Committee shall reasonably request. If the Committee
shall determine that such employee has failed to satisfy any of the foregoing
conditions precedent, all target awards granted to such employee which have not
become final awards, and all final awards which have not been paid pursuant to
paragraph 4(a) shall be immediately canceled. Upon termination of an employee’s
employment other than by death (whether such termination is before or after a
target award shall have become a final award), the Committee may, but shall not
in any case be required to, waive the condition precedent of continuing to
render services but in the event of such waiver, the payment of any target award
which shall thereafter become a final award and payment of any final award which
shall remain unpaid shall nevertheless remain subject to the conditions
precedent that (A) the employee refrains from engaging in any activity which, in
the opinion of the Committee, is competitive with any activity of the
Corporation or any subsidiary (except that employment at the request of the
Corporation with an entity in which the Corporation has, directly or indirectly,
a substantial ownership interest or other employment specifically approved by
the Committee shall not be considered to be an activity which is competitive
with any activity of the Corporation or any subsidiary) and from otherwise
acting, either prior to or after termination of employment, in any manner
inimical or in any way contrary to the best interests of the Corporation and
(B) the employee furnish to the Corporation such information with respect to the
satisfaction of the foregoing condition precedent as the Committee shall
reasonably request. As used in the immediately preceding clause (B), the term
employees shall include the beneficiary or beneficiaries designated by such
employee as provided in paragraph 6, or if no such designation of any
beneficiary or beneficiaries has been made, the employee’s legal representative
or other persons entitled to any payment or benefit with respect to the employee
pursuant to this Plan. As a condition to the vesting and payment of all or any
portion of a final award, the Committee may, among other things, require an
employee to enter into such agreements as the Committee considers appropriate
and in the best interests of the Corporation.
     3(b). If, upon termination of an employee’s employment prior to the end of
any performance period for a reason other than death, the Committee shall
determine to waive the condition precedent of continuing to render services as
provided in paragraph 3(a), the target award granted to such employee with
respect to such performance period shall be reduced pro rata based on the number
of months remaining in the performance period after the month of such
termination and such awards will be paid at the time they would have been paid
absent an employment termination. The final award for such employee shall be
determined by the Committee (i) on the basis of the performance levels
established for such award (including the minimum performance level) and the
performance level achieved through the end of the performance period and (ii) in
the discretion of the Committee, on the basis of individual performance during
the period prior to such termination. A qualifying leave of absence, determined
in accordance with procedures established by the Committee, shall not be deemed
to be a termination of employment but, except as otherwise determined by the
Committee, the employee’s target award will be reduced pro rata based on the
number of months during which such person was on such leave of absence during
the performance period. A target award shall not vest during a leave of absence
granted an employee for local, state, provincial, or federal government service.

3



--------------------------------------------------------------------------------



 



     3(c). Upon termination of an employee’s employment by reason of death prior
to the end of any performance period, the target award granted to such employee
with respect to such performance period, except as otherwise provided in
paragraph 2(e), shall be reduced pro rata based on the number of months
remaining in the performance period after the month of such employee’s death.
The percentage of the reduced target award to be distributed to such employee
shall be determined by the Committee (i) on the basis of the performance levels
established for such award (including the minimum performance level) and the
performance level achieved through the end of the fiscal year during which such
employee died and (ii) in the discretion of the Committee, on the basis of
individual performance during the applicable period. Such final awards will
immediately vest and be paid as promptly as practicable.
     3(d). If the performance levels established for any target award are based
on the performance of a specified portion of the enterprise and that portion is
sold or otherwise disposed of or reorganized or the employee is transferred to
another portion of the enterprise prior to the end of the performance period,
the target award granted to such employee with respect to such performance
period shall be reduced pro rata based on the number of months remaining in the
performance period after the month of such event. The final award for such
employee shall be determined by the Committee (i) on the basis of the
performance levels established for such award (including the minimum performance
level) and the performance level achieved, in the case of a sale, disposition,
or reorganization of the applicable portion of the enterprise, through the end
of the fiscal year during which such event occurs and, in the case of a transfer
of the employee, through the end of the performance period and (ii) in the
discretion of the Committee, on the basis of individual performance during the
applicable period. In addition, in any such case, the Committee may, in its
discretion, further adjust such award upward as it may deem appropriate and
reasonable.
     3(e). If an employee is promoted during the performance period with respect
to any target award, such target award may, in the discretion of the Committee,
be increased to reflect such employee’s new responsibilities.
     3(f). If the Corporation acquires an entity which has issued and
outstanding long-term target awards, the Corporation may substitute awards under
this Plan in place of such awards, under such provisions consistent with the
terms of this Plan, as the Committee, in its sole discretion, may determine.
     4(a). Target awards that have become final awards may be subject to a
vesting schedule established by the Committee. Except as otherwise provided in
this Plan, no final award (or portion thereof) subject to a vesting schedule
shall be paid prior to vesting and the unpaid portion of any final award shall
be subject to the provisions of paragraph 3(a). The Committee shall have the
authority to modify a vesting schedule as may be necessary or appropriate in
order to implement the purposes of this Plan. As a condition to the vesting of
all or any portion of a final award, the Committee may, among other things,
require an employee to enter into such agreements as the Committee considers
appropriate and in the best interests of the Corporation, except for awards that
vest pursuant to paragraph 12 of this Plan.
     4(b). If the employment of an employee is terminated for any reason prior
to the vesting of any final award, the Committee may, but in any case shall not
be required to, change the vesting period with respect to such final awards to
accelerate the vesting period related to all or any portion of such final award.
If the employment of an employee is terminated by death, all final awards not
currently vested shall immediately vest.

4



--------------------------------------------------------------------------------



 



     4(c). No holder of a target award shall have any rights to dividends or
interest (other than as provided in paragraph 4(d) below) or other rights of a
stockholder with respect to a target award prior to such target award’s becoming
a final award.
     4(d). With respect to target awards which have become final awards payable
in cash pursuant to paragraph 2(f) but which have not vested, the Committee may,
in its discretion, pay to the employees interest on all such unvested cash
amounts. With respect to target awards which have become final awards payable in
stock pursuant to paragraph 2(f) but which have not vested, the Committee may,
in its discretion, pay to the employees an amount equal to the dividends which
would have been paid if such shares had been vested and registered in the
employee’s name. Any interest or dividend equivalents payable with respect to
such final awards shall be paid at such times, in such amounts, and in
accordance with such procedures as the Committee shall determine.
     4(e). With respect to any dividend or other distribution on the
Corporation’s common stock the Committee shall make appropriate adjustments to
outstanding target awards and unvested final awards denominated in shares of
stock to reflect such dividend or distribution in order to prevent unintended
enhancement or diminution of the benefit intended to be provided under this
Plan.
     5(a). An employee shall be eligible for consideration for a target award
based on such criteria as the Committee shall, from time to time, determine.
     5(b). No target award shall be granted to any director of the Corporation
who is not an employee at the date of grant nor to any member of the Executive
Compensation Committee or the Audit Committee.
     5(c). The Committee shall have discretion with respect to the determination
of each target award. Recommendations shall be made to the Committee by the
Chief Executive Officer under such procedures as may, from time to time, be
approved by the Committee as to the employees to be granted target awards, the
amounts of such awards, the performance levels at which different percentages of
such awards would be earned and adjustments, if any, to such levels, the
adjustments to such awards on the basis of individual performance, and the
amounts of final awards, except that no such recommendations shall be made with
respect to employees who are executive officers of the Corporation or members of
the Board of Directors, but such selections and determinations shall be dealt
with exclusively by the Committee under such procedures as it may determine.
     6. Except as otherwise determined by the Committee, with the exception of
transfer by will or the laws of descent and distribution, no target or final
award shall be assignable or transferable and, during the lifetime of the
employee, any payment in respect of any final award shall be made only to the
employee. An employee shall designate a beneficiary or beneficiaries to receive
all or part of the amounts to be distributed to the employee under this Plan in
case of death. A designation of beneficiary or beneficiaries may be replaced by
a new designation or may be revoked by the employee at any time. A designation
or revocation shall be on forms prescribed by and filed with the Secretary of
the Committee. In case of the employee’s death, the amounts distributable to the
employee under this Plan with respect to which a designation of beneficiary or
beneficiaries has been made (to the extent it is valid and enforceable under
applicable law) shall be distributed in accordance with this Plan to the
designated beneficiary or beneficiaries. The amount distributable to an employee
upon death and not subject to such a designation shall be distributed to the
employee’s estate or legal representative. If there shall be any question as to
the legal right of any beneficiary to receive a distribution under this Plan,
the amount in question may be paid to the estate of the employee, in which event
the Corporation shall have no further liability to any party with respect to
such amount.

5



--------------------------------------------------------------------------------



 



     7. To the extent that any employee, former employee, or any other person
acquires a right to receive payments or distributions under this Plan, such
right shall be no greater than the right of a general unsecured creditor of the
Corporation. All payments and distributions to be made hereunder shall be paid
from the general assets of the Corporation. Nothing contained in this Plan, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Corporation
and any employee, former employee, or any other person.
     8. The expenses of administering this Plan shall be borne by the
Corporation.
     9. Full power and authority to construe and interpret this Plan shall be
vested in the Committee. To the extent determined by the Committee,
administration of this Plan, including, but not limited to (a) the selection of
employees for participation in this Plan, (b) the determination of the number of
installments, and (c) the determination of the vesting schedule for final
awards, may be delegated to the Chief Executive Officer provided, however, the
Committee shall not delegate to the Chief Executive Officer any powers,
determinations, or responsibilities with respect to executive officers of the
Corporation. Any person who accepts any award hereunder agrees to accept as
final, conclusive, and binding all determinations of the Committee and the Chief
Executive Officer. The Committee shall have the right, in the case of
participants not employed in the United States, to vary from the provisions of
this Plan in order to preserve the incentive features of this Plan.
     10.(a) Upon the effective date of any Change in Control of the Corporation
as defined in this paragraph all outstanding awards granted prior to January 1,
2007 shall vest and be paid on a pro rata basis based on the greater of target
award level or actual performance.
     10.(b) For awards granted after January 1, 2007, upon the occurrence of a
Change in Control and the termination of the employment of an employee within
three years thereafter (i) by the Corporation other than for gross negligence or
deliberate misconduct which demonstrably harms the Corporation or (ii) by the
participant for Good Reason, all outstanding awards granted under this Plan
shall vest and the performance period shall terminate as of the date of Change
in Control. Awards shall be paid at the target award level, or, if greater, at
the level resulting from the Corporation’s actual performance. For purposes
hereof, the Corporation’s actual performance shall be measured immediately prior
to the Change in Control or, if measurement of such performance at the time of
such termination of employment or at the end of the performance period is
practicable, and if such performance would result in a higher award hereunder,
at the time of such termination of employment or the end of the performance
period, as applicable. In the case of payment prior to the end of the
performance period, awards shall be pro-rated based on the number of days in the
performance period occurring prior to such payment as a percentage of the total
number of days in the performance period.
     10.(c) If a Change in Control shall occur during a performance period, an
employee whose employment terminates during such performance period prior to
such Change in Control under circumstances in which such employee’s award
hereunder for such performance period was prorated and to be paid at the
conclusion of the performance period shall be entitled to receive payment of
such prorated award at such time at the target level or, if greater, at the
level resulting from the Corporation’s actual performance. For purposes hereof,
the Corporation’s actual performance shall be measured as set forth in
Section 10(b). Any such award shall be prorated in the same manner as in
Paragraph 10(a).

6



--------------------------------------------------------------------------------



 



    10.(d) The terms “Change in Control”, “Good Reason”, “Employer”, “Notice of
Termination”, “Person”, and “Subsidiary”, as used in this paragraph 10, shall
have the same meanings as those contained in Paragraphs 12.(a) through 12.(i),
inclusive, of the General Motors 2002 Annual Incentive Plan, as amended
December 4, 2006.
    11. If the implementation of any of the foregoing provisions of this Plan
would cause an employee or participant to incur adverse tax consequences under
Section 409A of the Internal Revenue Code of 1986, as amended from time to time,
the implementation of such provision shall be delayed until, or otherwise
modified to occur on, the first date on which such implementation would not
cause adverse tax consequences under Section 409A.
     12. Notwithstanding anything in this Plan to the contrary, any award of
cash or stock made to a participant under this plan on or after January 1, 2007
or any unvested award previously granted is subject to being called for
repayment to the Corporation in any situation where the Board of Directors or a
committee thereof determines that fraud, negligence, or intentional misconduct
by the participant was a significant contributing factor to the Corporation
having to restate all or a portion of its financial statement(s). The
determination regarding employee conduct and repayment under this provision
shall be within the sole discretion of the Committee and shall be final and
binding on the participant and the Corporation.
    13. The Committee, in its sole discretion, may, at any time, amend, modify,
suspend, or terminate this Plan provided that no such action shall (a) adversely
affect the rights of an employee with respect to previous target awards or final
awards under this Plan (except as otherwise permitted under paragraphs 2(d) and
3), and this Plan, as constituted prior to such action, shall continue to apply
with respect to target awards previously granted and final awards which have not
been paid, or (b) without the approval of the stockholders, (i) increase the
limit on the maximum amount of final awards provided in paragraph 2(e), or
(ii) render any director of the Corporation who is not an employee at the date
of grant or any member of the Executive Compensation Committee or the Audit
Committee, eligible to be granted a target award, or (iii) permit any target
award to be granted under this Plan after May 31, 2007.
    14. Every right of action by, or on behalf of, the Corporation or by any
stockholder against any past, present, or future member of the Board of
Directors, officer, or employee of the Corporation or its subsidiaries arising
out of or in connection with this Plan shall, irrespective of the place where
action may be brought and irrespective of the place of residence of any such
director, officer, or employee, cease and be barred by the expiration of three
years from the date of the act or omission in respect of which such right of
action arises. Any and all right of action by any employee (past, present, or
future) against the Corporation arising out of or in connection with this Plan
shall, irrespective of the place where an action may be brought, cease and be
barred by the expiration of three years from the date of the act or omission in
respect of which such right of action arises. This Plan and all determinations
made and actions taken pursuant hereto shall be governed by the laws of the
State of Delaware and construed accordingly.
    15. This Plan shall be effective on June 4, 2002, if approved by the
stockholders of the Corporation at the 2002 annual meeting.

7